DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements that was filed on December 2, 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 6-8, each of these claims recite a function performed by “the hybrid starter-generator”. However, each of claims 6-8 are dependent on claim 5, which does not require a hybrid starter-generator. The limitations of claim 5 also include embodiments in which the system does not include a hybrid starter-generator, but instead includes an integrated starter-generator and/or a starter. In such embodiments which do not include a hybrid starter-generator, the claimed limitations regarding the hybrid starter-generator as recited in claims 6-8 do not further limit the subject matter of claim 5, upon which claims 6-8 are dependent. Regarding claims 16-18, these claims are substantially similar to claims 6-8, respectively, and are rejected in the same manner as claims 6-8 as set forth above for including embodiments which fail to further limit the subject matter of claim 15, upon which claims 16-18 are dependent. For the purposes of compact prosecution, claim 6-8 and 16-18 are interpreted such that any function recited to be performed by the hybrid starter-generator may also be performed by an integrated starter-generator, a starter, or other equivalent component capable of performing the recited function.
Regarding claim 9, this claim recites a function performed by “the integrated starter-generator or the starter”. However, claim 9 is dependent on claim 5, which does not require either an integrated starter-generator or a starter. The limitations of claim 5 include embodiments in which the system does not include an integrated starter-generator nor a starter, but instead includes a hybrid starter-generator. In such embodiments which do not include an integrated starter-generator nor a starter, the claimed limitations regarding the integrated starter-generator or the starter as recited in claim 9 do not further limit the subject matter of claim 5, upon which claim 9 is dependent. Regarding claim 19, this claim is substantially similar to claim 9 and is rejected in the same manner as claim 9 as set forth above for including embodiments which fail to further limit the subject matter of claim 15, upon which claim 19 is dependent. For the purposes of compact prosecution, claims 9 and 19 are interpreted such that any function recited to be performed by the integrated starter-generator or the starter may also be performed by a hybrid starter-generator, or other equivalent component capable of performing the recited function.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US. 2017/0166192), hereinafter referred to as Jeon, in view of Nedorezov et al. (US 2013/0296109), hereinafter referred to as Nedorezov. Jeon and Nedorezov are considered analogous to the claimed invention because they are in the same field of engine control for a hybrid vehicle. 
The applied reference by Jeon has a common assignee and inventor with the instant application. This reference is considered prior art under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention, and the exceptions under 35 U.S.C. 102(b)(1) do not apply due to the publication date of the applied reference which is greater than one year prior to the effective filing date of the instant application.

Regarding claim 1, Jeon teaches:
A control method for controlling a gear-shifting and lock-up of an engine clutch in a hybrid vehicle ("A method for controlling a hybrid electric vehicle including a dual clutch transmission may include:… connecting a speed gear corresponding to a target gear stage to an output shaft corresponding to the target gear stage when the kick-down shift condition is satisfied;... locking up the engine clutch when the lock-up condition of the engine clutch is satisfied; and locking up a shift clutch corresponding to the target gear stage when the engine clutch is locked up." – see at least Jeon: paragraph 0013)
equipped with the engine clutch, an engine and a motor ("An apparatus for controlling a hybrid electric vehicle according to an exemplary form of the present disclosure may include: an engine clutch disposed between an engine and a driving motor;" – see at least Jeon: paragraph 0018 lines 1-4),
the method comprising: detecting, by a hybrid control unit, a kickdown shift by a driver while the hybrid vehicle is driving in an electric vehicle mode ("The controller may determine whether the kick-down condition is satisfied based on a position value of an accelerator pedal, a speed of the hybrid electric vehicle, and a current gear stage." – see at least Jeon: paragraph 0019);
when the kickdown shift is detected, starting, by the hybrid control unit, gear-shifting of the hybrid vehicle ("The controller 100 may determine whether the kick-down shift condition is satisfied by using a shift pattern map based on the position value of the accelerator pedal, the speed of the hybrid electric vehicle, and the current gear stage. For example, when the accelerator pedal is rapidly pushed by the driver, the down-shifting may be performed to satisfy the demand torque of the driver." – see at least Jeon: paragraph 0068 lines 5-12) (The examiner notes that the event of the accelerator pedal being rapidly pushed by the driver as taught by Jeon corresponds to the claimed detection of a kickdown shift);
when the synchronization is completed, performing, by the hybrid control unit, torque blending by locking up the engine clutch ("In other words, the lock-up condition of the engine clutch 30 may be satisfied when the speed of the engine 10 is synchronized to the speed of the driving motor 20." – see at least Jeon: paragraph 0072 lines 3-6);
and when a target required torque is reached through the torque blending, ending, by the hybrid control unit, the gear-shifting ("After that, the controller 100 may control the engine 10 and/or the driving motor 20 to satisfy the demand torque of the driver." – see at least Jeon: paragraph 0076 lines 3-5) (The examiner notes that Fig. 3 of Jeon as shown below illustrates that gear-shifting does not continue after S170, in which the target gear stage is achieved).

    PNG
    media_image1.png
    660
    333
    media_image1.png
    Greyscale

	Jeon does not explicitly disclose, but Nedorezov teaches:
controlling, by the hybrid control unit, a difference between an engine speed and a motor speed to be equal to or less than a first reference value ("Engine speed is increased to within a calculated range of speed relative to the motor and the clutch is applied when the engine speed is within the calculated range." – see at least Nedorezov: paragraph 0013 lines 11-13);
synchronizing, by the hybrid control unit, the engine speed and the motor speed through an engine speed control ("As shown, the engine speed may actually over-shoot the electric motor speed and may require a reduction in speed to achieve synchronization with the electric motor speed." – see at least Nedorezov: paragraph 0031 lines 9-11);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon with these above aforementioned teachings from Nedorezov to control a difference between an engine speed and a motor speed to be equal to or less than a first reference value, and to synchronize the engine speed and the motor speed through an engine speed control. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nedorezov’s engine control for synchronizing the engine speed and the motor speed with Jeon’s hybrid vehicle control system in order to put the system in condition to lock up the engine clutch (“In other words, the lock-up condition of the engine clutch 30 may be satisfied when the speed of the engine 10 is synchronized to the speed of the driving motor 20.” – see at least Jeon: paragraph 0072 lines 3-6). Doing so would allow the system to continue its process towards achieving the target gear stage (“When the first shift clutch 42a corresponding to the target gear stage is locked up, the shifting to the target gear stage is achieved.” – see at least Jeon: paragraph 0076 lines 3-5).

Regarding claim 2, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Jeon further teaches:
wherein controlling the difference between the engine speed and the motor speed includes: checking whether the engine is driven ("When the engine start condition is satisfied, the controller 100 determines whether a kick-down shift condition is satisfied at step S130." – see at least Jeon: paragraph 0068 lines 1-3) (The examiner notes that Fig. 3 of Jeon as show above illustrates that S130 does not occur until the engine has started. In other words, the system of Jeon must check whether the engine is driven (S120) before proceeding to S130);

Jeon does not explicitly disclose, but Nedorezov teaches:
and performing an engine part load control until the engine speed reaches a second reference value while the engine is driven ("The engine speed is increased and commanded to match electric machine speed." – see at least Nedorezov: paragraph 0009 lines 6-7) (The examiner notes that the electric machine speed as taught by Nedorezov corresponds to the claimed second reference value);
and when the engine speed reaches the second reference value, opening a throttle valve by a target opening degree ("Initially, the pedal is not depressed, but is then fully depressed to a wide open throttle or 100% condition." – see at least Nedorezov: paragraph 0030 lines 4-6) (The examiner notes that the wide open or 100% throttle as taught by Nedorezov corresponds to the claimed target opening degree).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon with these above aforementioned teachings from Nedorezov to perform an engine part load control until the engine speed reaches a second reference value while the engine is driven, and when the engine speed reaches the second reference value, open a throttle valve by a target opening degree. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nedorezov’s method of controlling an engine speed to reach a reference value and to open a throttle valve by a target opening degree with Jeon’s hybrid vehicle control system in order to control the vehicle to utilize the engine to meet a driver’s torque demand (“A controller receives the torque demand request signal and provides either an engine start signal to the starter when the engine is stopped and the torque demand request signal is greater than a predetermined value” – see at least Nedorezov: paragraph 0011 lines 13-16). Doing so would allow the throttle to be opened such that the demand of the driver is satisfied (“The pedal position is shown by line 92, which shows that the identical command is provided as in FIG. 3 by compressing the pedal from zero to wide open throttle.” – see at least Nedorezov: paragraph 0032 lines 5-8).

Regarding claim 4, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Further, Jeon teaches:
further comprising: driving the engine when the engine is not driven ("When the engine start condition is satisfied at step S110, the controller 100 starts the engine 10 at step S120." – see at least Jeon: paragraph 0067 lines 1-2) (The examiner notes that starting the engine as taught by Jeon corresponds to driving the engine when the engine is not driven).

Regarding claim 5, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Further, Jeon teaches:
wherein the engine is driven by a hybrid starter-generator, an integrated starter-generator, or a starter ("The HSG 60 starts the engine 10 or generates electricity according to output of the engine." – see at least Jeon: paragraph 0048 lines 1-2) (The examiner notes that the HSG as taught by Jeon refers to a hybrid starter-generator).

Regarding claim 6, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Further, Jeon teaches:
wherein a speed control of the engine is performed by the hybrid starter-generator when the engine is driven by the hybrid starter-generator ("In this case, the controller 100 may perform an engine cranking operation by driving the HSG 60 such that the speed of the engine 10 is increased." – see at least Jeon: paragraph 0067 lines 2-5).

Regarding claim 7, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Jeon does not explicitly disclose, but Nedorezov teaches:
wherein: a charging torque of the hybrid starter-generator is reduced when a maximum motor torque is greater than or equal to a driver's required torque while performing the torque blending ("A controller receives the torque demand request signal and provides…[a] motor torque request signal to the motor when the engine is stopped, the clutch is applied, and the torque demand request signal is less than or equal to the predetermined value." – see at least Nedorezov: paragraph 0011 lines 13-19) (The examiner notes that Nedorezov teaches that the torque is demanded from the motor rather than the engine when the torque demand request sign is less than or equal to the predetermined value. Since this teaching from Nedorezov indicates that the starter (or hybrid starter-generator) is not responsible for the torque demand request under the claimed condition, this corresponds to a reduced charging torque of the starter when a maximum motor torque is greater than or equal to a driver's required torque),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon with these above aforementioned teachings from Nedorezov to reduce a charging torque of the hybrid starter-generator when a maximum motor torque is greater than or equal to a driver's required torque while performing the torque blending. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nedorezov’s method of reducing a charging torque for an engine with Jeon’s hybrid vehicle control system in order to control the vehicle such that torque is provided from the motor instead of the engine when possible. Doing so would provide the benefit of increasing fuel economy by reducing the unnecessary usage of the engine (“The apparatus includes an engine that may be stopped to increase fuel economy.” – see at least Nedorezov: paragraph 0011 lines 5-6).

Further, Nedorezov teaches:
and the hybrid starter-generator is configured to: perform charging as much as a remaining engine torque except for a torque required to control the engine speed before the engine clutch is locked up ("At 58, it is determined whether the absolute value of the difference between the electric machine speed and the engine speed is less than a calibrated threshold." – see at least Nedorezov: paragraph 0027 lines 11-13) (The examiner notes that providing sufficient torque to the engine prior to locking up the engine clutch as taught by Nedorezov corresponds to the claimed charging as much as a remaining engine torque except for a torque required to control the engine speed before the engine clutch is locked up),
and reduce the charging torque by calculating a target transfer torque required for the torque blending after the engine clutch is engaged ("If so, pressure is applied to lock the disconnect clutch, at 60. The algorithm is completed, at 62." – see at least Nedorezov: paragraph 0027 lines 13-15) (The examiner notes that the pressure applied to lock the disconnect clutch when the motor and engine speeds are synchronized as taught by Nedorezov corresponds to the claimed transfer torque required for torque blending. This pressure is not applied by the starter as taught by Nedorezov, and the amount of effort required to apply this pressure is therefore not considered to be part of the claimed charging torque).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon with these above aforementioned teachings from Nedorezov to perform charging as much as a remaining engine torque except for a torque required to control the engine speed before the engine clutch is locked up, and reduce the charging torque by calculating a target transfer torque required for the torque blending after the engine clutch is engaged. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Nedorezov’s method of controlling a charging torque with Jeon’s hybrid vehicle control system in order to control the system to provide the necessary amount of torque required before locking up the engine clutch. Doing so would provide the benefit of applying the appropriate amount of torque from the starter to allow synchronization between the engine and the motor (“The combined torque is also reduced as a result of the need to allow the engine speed to be synchronized with the electric machine speed.” – see at least Nedorezov: paragraph 0031 lines 17-19).

Regarding claim 8, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above.
wherein a torque assist by the hybrid starter-generator is performed when the maximum motor torque is less than the driver's required torque while the torque blending is formed ("the engine start condition may be satisfied when the demand torque of the driver is greater than or equal to a predetermined torque" – see at least Jeon: paragraph 0065 lines 10-13) (The examiner notes that the engine start condition as taught by Jeon corresponds to the claimed torque assist, and the predetermined torque as taught by Jeon corresponds to the claimed maximum motor torque).

Regarding claim 9, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above.
wherein: the hybrid vehicle includes an engine management system configured to control an operation of the engine ("In addition, the controller 100 controls the engine 10, the driving motor 20, the DCT 40, and the HSG 60 based on the data detected by the data detector 90." – see at least Jeon: paragraph 0059 lines 3-6) (The examiner notes that the controller 100 as taught by Jeon corresponds to the claimed engine management system configured to control an operation of the engine),
and a speed control of the engine is performed by the engine management system when the engine is driven by the integrated starter-generator or the starter ("In this case, the controller 100 may perform an engine cranking operation by driving the HSG 60 such that the speed of the engine 10 is increased." – see at least Jeon: paragraph 0067 lines 2-5).

Regarding claim 10, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above.
wherein the kickdown shift by the driver is detected based on at least one of accelerator position sensor (APS) information or vehicle speed information of the hybrid vehicle ("Whether the kick-down shift condition is satisfied may be determined based on a position value of an accelerator pedal, a speed of the hybrid electric vehicle, and a current gear stage." – see at least Jeon: paragraph 0014) (The examiner notes that the position value of an accelerator pedal as taught by Jeon corresponds to the claimed accelerator position sensor information).

Regarding claim 11, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 12, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as claim 9 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 10 and is, therefore, rejected in the same manner as claim 10 as has been set forth above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Nedorezov, further in view of Wang et al. (US 2016/0059846), hereinafter referred to as Wang. Wang is considered analogous to the claimed invention because they are in the same field of engine control for a hybrid vehicle. 

Regarding claim 3, Jeon in view of Nedorezov teaches all of the elements of the current invention as stated above. Jeon does not explicitly disclose, but Wang teaches:
wherein the second reference value is a minimum speed corresponding to a torque that the engine is able to generate under a predetermined condition ("In particular, the controller may increase the engine torque over the driver torque demand (based on the accelerator pedal position) after resuming cylinder combustion to provide sufficient torque to accelerate the engine to a synchronous motor speed" – see at least Wang: paragraph 0037 lines 8-12) (The examiner notes that Wang teaches that the speed that the engine reaches corresponds to an engine torque that is generated under the condition that a driver torque is demanded).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon in view of Nedorezov with these above aforementioned teachings from Wang such that the second reference value is a minimum speed corresponding to a torque that the engine is able to generate under a predetermined condition. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Wang’s method of providing sufficient torque to accelerate the engine to a synchronous motor speed corresponding to a driver torque demand with Jeon’s hybrid vehicle control system in order to set the reference speed value as a target synchronous speed that corresponds to a motor speed (“Herein, the engine speed is controlled to a target synchronous speed that corresponds to a current motor speed, or a predicted motor speed at a time of disconnect clutch engagement.” – see at least Wang: paragraph 0006 lines 19-22). Doing so would allow the engine to being delivering torque after the speeds are synchronized (“Once the engine and the motor are in synchronization, the disconnect clutch is commanded to ramp its capacity to lock the engine to the driveline and the engine starts to deliver torque to the driveline” – see at least Wang: paragraph 0053 lines 11-14).

Regarding claim 13, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667            

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667